MEMORANDUM OPINION
                                        No. 04-11-00702-CV

                           YO LANDOWNERS ASSOCIATION, INC.,
                                      Appellant

                                                   v.

                              D.O. RANCH INVESTMENTS, L.L.C.,
                                          Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                     Trial Court No. 11-0709-B
                          The Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 16, 2011

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d)(absent

agreement of the parties, costs are taxed against appellant).



                                                                PER CURIAM